Title: To George Washington from Samuel Osgood, 29 July 1790
From: Osgood, Samuel
To: Washington, George

 

Sir
General Post Office New York July 29th 1790.

I have examined the Documents in the General Post Office with Respect to the Arrival of the Mail at Richmond, & find but two Instances of Failure since the first of April last, to the first of July Instant, in delivering the Mail that goes South from this Place, to Richmond; excepting that it sometimes arrives half an Hour, & sometimes an Hour, after the Time fixed for its Arrival.
On the 19th of April last the Mail going southward, was detained twenty four Hours by the Rise of the Waters of the Pamunky, & consequently arrived a Day later than it ought to have arrived, at Richmond.
On the 25th of June the Streams of Water South of Susquehannah were rendered impassable by heavy Rains; the Mail that ought to have arrived at Richmond from the northward on the 28th, did not arrive till the 30th, when two Mails were delivered at the same time.
At this Time Mr Burral was travelling in the Stage on the Business of the Post Office, between Susquehannah & Baltimore, & he informs me that for one Day they could not pass the Streams of Water with the Stage, nor with single Horses.
Excepting these Instances, the Way Bills signed by the Postmaster at Richmond, show that the Mail is delivered with as much Punctuality in Richmond, as it is in New York. I have the Honor to be with the greatest Respect Your most obedient Servant

Samuel Osgood

